t c memo united_states tax_court jung sik lim bok s lim petitioners v commissioner of internal revenue respondent docket no filed date matthew j mccann for petitioners wendy l wojewodski for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure petitioners claim an overpayment of their federal_income_tax in the amount of dollar_figure respondent has conceded all adjustments determined in the notice_of_deficiency and the remaining issue concerns petitioners’ claim for an overpayment in order to address petitioners’ claim for an overpayment the parties have asked us to decide whether the interest_paid by petitioners is deductible as business_interest if the interest is deductible as business_interest petitioners would be entitled to certain deductions that were not originally claimed and in turn they would be entitled to an overpayment unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure findings of fact1 at the time their petition was filed petitioners resided in temple hills maryland during date petitioners and petitioner husband’s sister-in-law purchased real_property located pincite branch avenue temple hills maryland branch property although the sister-in-law was a named purchaser she was only nominally involved in the real_estate acquisition the improvements on the property were a two-story building branch building and a parking lot concurrent with the branch property purchase the shares of stock of volm’s enterprise corp volm’s were purchased from the seller of the real_estate volm’s a subchapter_c_corporation operated a liquor store on the first floor of the branch building under the name branch avenue the stipulations of fact and attached exhibits are incorporated herein by this reference liquors petitioners acquired percent and the sister-in-law the remaining percent of volm’s shares of stock after the purchases of the realty and corporate stock volm’s continued to use the ground floor of the branch building to operate a liquor store petitioners in addition to being the majority owners of the liquor business devoted the majority of their time to the operation of the branch building liquor store business petitioners and the sister-in-law used part of the second floor of the branch building as their personal_residence the first floor of the branch building which is big_number square feet is slightly larger than the second floor which is big_number square feet volm’s also used a 286-square-foot office on the second floor of the building overall percent of the branch building is used by volm’s to operate the liquor store and percent is used by petitioners and relatives as their personal_residence during the liquor store business did not make rental payments directly to petitioners for the business' use of the branch property although there was no written lease the liquor store business paid certain expenses_incurred in connection with the branch property in exchange for its use of the building volm’s paid the real_estate_taxes on the branch property of dollar_figure during volm’s also paid all of the utilities including the electric gas and sanitation costs incurred for the branch property the utility payments included the portion used by petitioners and others as a personal_residence petitioners did not report as rental income on their federal tax_return volm’s payments of utility expenses or the real_estate_taxes petitioners likewise did not claim the interest or depreciation paid_or_incurred in connection with the liquor store business' rental of the branch property other than the payment of utilities and taxes by volm’s rent payments were not made during the or tax years because of volm’s startup cash-flow problems beginning in volm’s began paying dollar_figure monthly rent payments to petitioners the purchase_price of the branch property was dollar_figure and petitioners incurred settlement costs of over dollar_figure the purchase_price of the property was allocated percent to the land and percent to the building petitioners obtained an dollar_figure small_business administration loan sba loan to purchase the branch property the seller of the branch property retained a security_interest in the property to secure seller- financed debt of dollar_figure although the sister-in-law was designated as a purchaser she did not contribute any money toward the purchase of the branch property and did not make any mortgage payments on the loans secured_by the property during petitioners made interest payments of dollar_figure and dollar_figure on the sba and seller-financed loans respectively opinion petitioners did not report income from rent or claim deductions for interest or depreciation in connection with volm’s use of the first floor and part of the second floor of the branch property petitioners claim an overpayment of the tax paid for based on the excess of deductions over the income that they did not report or claim with respect to the deficiency determined respondent concedes that petitioners would owe no additional tax for even if their overpayment was not allowed respondent does not dispute the fact that petitioners paid the interest totaling nearly dollar_figure we have found the allocable percentages of business and personal_use of the realty and the allocable percentages of the purchase_price attributable to the land and building the parties have couched the issue for our consideration solely in the context of whether petitioners rented a portion of the branch property to volm’s if we decide in the context of the taxable_year before the court petitioners’ failure to report income attributable to volm’s payments of taxes utilities and expenses does not preclude the possibility of an overpayment that is so because petitioners also failed to claim deductions in amounts far in excess of the amount of any unreported income attributable to volm’s payments accordingly unreported income would wash with the unclaimed deductions leaving sufficient amounts to generate the overpayment sought by petitioners although the fact pattern in this case could easily have generated issues concerning investment_interest passive loss continued that there was a valid rental agreement between petitioners and the liquor business then respondent agrees that petitioners would be entitled to interest and or depreciation_deductions on schedule e or schedule a as appropriate petitioners concede that they failed to report as income the payments made by the liquor business on the real_property and that they failed to claim any interest personal or business or depreciation deduction to which they may be entitled the parties agree that if we decide that petitioners are entitled to deduct the business_interest petitioners would be entitled to an overpayment to be computed by the parties continued activity and related matters the parties agreed that if we decide that volm’s and petitioners had a valid business rental arrangement then petitioners will be entitled to an overpayment to be computed by the parties if we decide otherwise petitioners will not be entitled to an overpayment or be liable for a deficiency accordingly the parties agreed at trial that the sole determinant to deductibility lies in the answer to the question of whether petitioners and the liquor business had a landlord and tenant relationship and whether rent was paid we note that the parties’ arguments were cryptic and difficult to follow for example even though respondent agreed that the outcome of this case depended solely on the whether a rental relationship existed between petitioners and the liquor business respondent argued that the limitations of sec_163 would apply to petitioners’ interest payments on the branch property because of the manner in which the issue was posed by the parties and the limited scope of our inquiry we must assume that respondent agrees that sec_163 would not limit petitioners’ deduction if we decide the issue as framed in petitioners’ favor respondent argues that the absence of a rental agreement between petitioners and the corporation is a factor that supports a finding that the property at issue did not produce rental income petitioners counter that rent payments were not made by the corporation for use of the branch property initially because of a lack of cash-flow instead of making rental payments to petitioners the corporation paid the utilities and other expenses_incurred in operating the building separate corporate_income_tax returns were filed by volm’s in which its income and expenses were reported by the third year after the purchase the year following the one in issue the corporation was able to and did pay a dollar_figure monthly rental to petitioners initially rent was paid for use of the building in the form of the payment of expenses although petitioners did not report volm’s payments of utilities and other expenses as rent they also did not claim the corresponding deductions for interest and depreciation attributable to volm’s usage of the branch property generally for purposes of deductibility a taxpayer may deduct reasonable rents paid for property used in a trade or respondent also referenced sub sec_1_469-1t vi and vii temporary income_tax regs fed reg date for his argument that volm’s and petitioners were in some type of joint_venture under which volm’s was allowed to operate the liquor business in the branch property because we find that there was a rental agreement between petitioners and the liquor business it is not necessary to further address this aspect business sec_162 165_f2d_483 5th cir affg 7_tc_1129 a taxpayer may rent property from a related_person or entity but the deduction is limited to an amount that would have been paid if the parties had dealt at arm’s length 458_f2d_631 9th cir affg tcmemo_1970_74 67_tc_694 34_tc_549 here however the amount of rent paid_by volm’s in the form of the payment of expenses on the branch property was less than the dollar_figure monthly rent that was paid when volm’s became liquid an oral lease between related parties has sufficed as the basis for rental deductions e g wy’east color inc v commissioner tcmemo_1996_136 here an established corporate entity was using petitioners’ real_property for business purposes our holding in response to the limited question posed by the parties is that a business rental relationship existed between petitioners and the liquor business volm’s accordingly petitioners are entitled to deduct business_interest in an amount attributable to the portion of the property used for the liquor business to the extent that the interest is attributable to petitioners’ personal residential use of the property it would be deductible subject_to the appropriate limitations to reflect the foregoing decision will be entered under rule
